Title: From Benjamin Franklin to Gardoqui & fils, 9 October 1780
From: Franklin, Benjamin
To: Gardoqui & fils


Gentlemen,
Passy, Oct. 9. 1780.
I have long been made sensible by many Instances, of your Friendship for America, & of the kindness you have Shewn to many of my Countrymen; I beg you to accept my thankful acknowledgements.
We have an Exchange of Prisoners here with England, which gives us Americans for all the English taken by American armed Vessels. I have heard from time to time of English Prisoners carried unto the Ports of Spain by our Privateers, but I never knew or heard what became of Such Prisoners.
If any now remain there I shall be glad of Information, what Number there may be, & whether they could not be sent to England on American Acct. to deliver so many Countrymen confined in Prisons there. If it be not too troublesome for you to obtain and send me such information, it will very much oblige me.
I have the honour to be &c.
Messrs. Guardoqui & sons.
